DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-12 of this application is patentably indistinct from claims 16-27 of Application No. 17/084,359. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16-27 of copending Application No. 17/084,359 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant Application No. 17/148,182
Application No. 17/084,359
Claims 1-12
Claim 16-27



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an expansion unit” in claim 1; “a first expansion unit” and “a second expansion unit” in claim 3; “a third expansion unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a vaporizer cooling the BOG through heat exchange of the BOG cooled by the heat exchanger with separate liquefied gas to be supplied to a fuel demand site in the ship” renders the claim indefinite. It is unclear which stream is used as a fuel. For examination purpose, examiner assumed “the separate liquefied gas” after its cooling duty in the vaporizer is used as a fuel. Appropriate correction required.
Claim 1 recites the limitation "the ship" in line 9 lacks antecedent basis.
Claim 1 recites the limitation "a vaporizer cooling the BOG through heat exchange of the BOG cooled by the heat exchanger with separate liquefied gas” in lines 8-9 renders the claim indefinite. It is unclear if the vaporizer is used to cool “the BOG” or “the BOG cooled by the heat exchanger”. 
Claim 1 recites the limitation "the BOG to be supplied to the intermediate cooler" in line 11-12 lacks antecedent basis.
Claim 1 recites the limitation "the remaining BOG" in line 13 lacks antecedent basis.
Claim 1 recites the limitation "the BOG expanded by the expansion unit" in line 14 lacks antecedent basis.
	Claim 3 recites the limitation "some BOG branched off from the BOG” in line 2-3 and "some BOG branched off from the BOG” in line 4 renders the claim indefinite. It is unclear how it relates to the previously sited limitation of claim 1 “some BOG branched off from the BOG” in line 11. For examination purpose, examiner read the limitation as –said some BOG branched off from the BOG--.
Claim 5 recites the limitation "a flow of the BOG expanded by the first expansion unit and a flow of the BOG expanded by the second expansion unit” in lines 3-4 renders the claim indefinite. In this case, since the preceding claim (claim 18) has an option of choosing between the first expansion unit and the second expansion unit, and if only one option is chosen in the parent claim, then the limitation above is indefinite. 
Claim 13 recites the limitation “the cooled BOG” in line 4 lacks antecedent basis.
Claim 13 recites the limitation “the cooled BOG” in line 6 lacks antecedent basis.
Claim 14 recites the limitation “at least one of the plurality of compression stage parts” in line 6 lacks antecedent basis.
Claims 2, 4, 6-12 and 15 are dependents from indefinite claims and are therefore inherit the 35 U.S.C. 112 deficiencies of the parent claim.

Note: applicant should positively recite what stream is formed after each compression, expansion and cooling steps to clearly identify between successive steps to avoid confusion so that different fluids or streams can easily identified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duckett (US 2014/0102133) in view of Fuchs et al. (US 2015/0330574). 
In regard to claims 1 and 13, fig. 6 of Duckett teaches a BOG reliquefacation apparatus for ships for transportation of liquefied gas, the BOG reliquefaction apparatus comprising:
a multistage compressor (60) comprising a plurality of compression stage parts (65, 75) and compressing BOG (01) discharged from a storage tank (50) storing liquefied gas (see fig. 6);
a heat exchanger (200) cooling the BOG compressed by the multistage compressor (compressed BOG 06) cooled against a heat exchange fluid, such as seawater, to provide a cooled compressed discharge stream 41 (See fig. 6; ¶ 0162);
a vaporizer (203) cooling the BOG through heat exchange of the BOG cooled by the heat exchanger (stream 41) with separate liquefied gas [against a refrigerant, such as propylene or propane] (See fig. 6; ¶ 0164);
an intermediate cooler (heat exchanger 180/185) cooling the BOG cooled by the heat exchanger [stream 07/08/08a] (see fig. 6; ¶ 133-137); and
an expansion unit (220) expanding some BOG branched off from the BOG (stream 11) to be supplied to the intermediate cooler [08b] (see fig. 6: stream 11 is branched off from stream 08b and expanded in expansion unit 220 and supplied to the intermediate cooler 180),
wherein the remaining BOG (08b) supplied to the intermediate cooler (180/185) is cooled by the intermediate cooler through heat exchange with the BOG expanded by the expansion unit (stream 13) and is then returned back (via line 10/10a) to the storage tank [50] (see fig. 6; ¶ 133-137).
Duckett teaches the BOG compressed by the multistage compressor is cooled in a heat exchanger against a heat exchange fluid, but does not explicitly teach cooling it with the BOG discharged from the storage tank.
However, Fuchs teaches a method of and apparatus for reliquefying natural gas (BOG) from a storage tank (4) wherein the compressed BOG stream (42) is cooled in a heat exchanger (22) using the BOG (20) discharged from the storage tank (See fig. 1-5 of Fuchs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling process in the heat exchanger of Duckett by using the BOG discharged from the storage tank as a refrigerant, in view of the teachings of Fuchs, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider it to be obvious to use the available cold fluid as a refrigerant in order for example to minimize refrigeration/energy cost required for the external refrigeration by using the cooling power of the BOG discharged from the storage tank.
Duckett teaches a vaporizer cooling the BOG through heat exchange of the BOG cooled by the heat exchanger with separate liquefied gas [against a refrigerant, such as propylene or propane], but does not explicitly teach liquefied gas to be supplied to a fuel demand site in the ship.
However, Fuchs teaches a method of and apparatus for reliquefying natural gas (BOG) from a storage tank (4) storage tanks typically on board a ship or other sea-going vessel wherein a cooled BOG stream (stream 42 from heat exchanger 22) is cooled by a vaporizer/heat exchanger (400) with separate liquefied gas (302/510), wherein the liquefied gas after the cooling in the vaporizer is supplied as a fuel for the ship (see fig. 4, 6; ¶ 0028-0029).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the liquefied gas in the vaporizer of Duckett by the liquefied gas as a fuel, in view of the teachings of Fuchs, since it has been shown that combining prior art elements to yield a predictable result is obvious whereby one having ordinary skill in the art would have consider it to be obvious to use the liquefied gas as a fuel in order for a propulsion of the ship by taking advantage of the spent gas from the vaporizer.

In regard to claim 2, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 1, wherein the intermediate cooler comprises: at least one of a first intermediate cooler disposed upstream of the vaporizer and additionally cooling the BOG cooled by the heat exchanger before the BOG is supplied to the vaporizer, and a second intermediate cooler (heat exchanger 180/185) disposed downstream of the vaporizer (203) and additionally cooling the BOG cooled by the vaporizer (See Duckett fig. 6).
In regard to claim 3, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 2, wherein the expansion unit comprises: at least one of a first expansion unit expanding some BOG branched off from the BOG to be supplied to the first intermediate cooler, and a second expansion unit (220) expanding some BOG (11) branched off from the BOG to be supplied to the second intermediate cooler (see fig. 6: stream 11 is branched off from stream 08b and expanded in expansion unit 220 and supplied to the intermediate cooler 180),
In regard to claim 4, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 3, further comprising: a third expansion unit (130) disposed downstream of the vaporizer (203) or the second intermediate cooler and expanding the BOG having passed through the vaporizer (203) or the second intermediate cooler, and a gas/liquid separator (150) disposed downstream of the third expansion unit [130] (see fig. 6).
In regard to claim 5 and 14, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 3 or 4 or 13, wherein the compression stage parts are arranged in series (See fig. 6, compression stage parts in series), and wherein a flow of the BOG (03a) expanded by the first expansion unit (220) and a flow of the BOG (35) expanded by the second expansion unit (120) are supplied at the same compression stage parts (via 03b) among the plurality of compression stage parts (See fig. 6), but does not explicitly teach the flow of the BOG expanded by the first expansion unit can be supplied to a compression stage part disposed farther downstream than a compression stage part to which the BOG expanded by the second expansion unit is supplied. However, official notice is taken that recycling multiple compressed, cooled and expanded streams back to the compression stages at different locations or compression stages are common and well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the flow of the BOG expanded by the first expansion unit and the flow of the BOG expanded by the second expansion unit by supplying the streams at different compression stages rather than at the same location for purpose of pressurizing the streams at different pressure.
In regard to claim 6, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 5, wherein the multistage compressor is a four-stage compressor (See Duckett ¶ 0179).
In regard to claims 7 and 15, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 6 or 14, wherein a flow of the BOG (31) having passed through the second expansion unit (120) and the second intermediate cooler (190/195) is supplied downstream of a first compression stage part (downstream of compression stage 65, at compression stage 75) of the four-stage compressor (See fig. 6). Note also: Duckett suggest the compression stage could have four-stage compressor (see Duckett ¶ 0179).
In regard to claim 8, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 7, but does not explicitly teach the BOG supplied downstream of the first compression stage part has a pressure of 2 bar to 5 bar. However, it is routine in the art to adjust the pressure of the BOG supplied downstream of the first compression stage part in order to effect a desired BOG stream for the downstream process of liquefaction, and the claimed pressure is old and well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pressure of the first expanded BOG supplied to the compression stage part to be a pressure of 2 bar to 5 bar, as a routine skill in the art to meet the desired pressure requirement at of the downstream process.
In regard to claim 9, Duckett teaches the BOG reliquefaction apparatus for ships according to claim 6, wherein a flow of the BOG (11) having passed through the first expansion unit (220) and the first intermediate cooler (180/185) is supplied upstream of a second compression stage part (75) of the four-stage compressor (See fig. 6: Note in regard to the compression stage being four-stage compressor: Duckett suggest the compression stage could have four-stage compressor, Duckett ¶ 0179), but does not explicitly teach supplying the BOG downstream of the second compression stage. However, official notice is taken that recycling a compressed, cooled and expanded BOG back to the compression stages at different locations or compression stages are common and well-known routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the location of the recycle flow of the BOG stream to be at downstream of a compression stage rather upstream of the compression stage as a routine skill in the art for purpose of adjusting the pressure of the stream as desired in the downstream process. 
In regard to claim 10, Duckett teaches the BOG reliquefaction apparatus for ships according to claim 9, but does not explicitly teach wherein the BOG supplied downstream of the second compression stage part has a pressure of 10 bar to 15 bar. However, it is routine in the art to adjust the pressure of the BOG supplied downstream of the second compression stage part in order to effect a desired BOG stream for the downstream process of liquefaction, and the claimed pressure is old and well-known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pressure of the second expanded BOG supplied to the compression stage part to be a pressure of 10 bar to 15 bar, as a routine skill in the art to meet the desired pressure requirement at of the downstream process.
In regard to claim 11, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 1, wherein the BOG comprises at least one of ethane, ethylene, propylene, and LPG (See Duckett, ¶ 0007, 0008, 0012, 0082).
In regard to claim 12, the modified Duckett teaches the BOG reliquefaction apparatus for ships according to claim 11, wherein the liquefied gas [a refrigerant, such as propylene or propane] to be supplied to the fuel demand site is at least one of ethane, ethylene, propylene, and LPG (See Duckett, ¶ 0164).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763